ICJ_175_1955AmityTreaty_IRN_USA_2019-08-26_ORD_01_NA_00_FR.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


       VIOLATIONS ALLÉGUÉES
  DU TRAITÉ D’AMITIÉ, DE COMMERCE
  ET DE DROITS CONSULAIRES DE 1955
   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                  D’AMÉRIQUE)


          ORDONNANCE DU 26 AOÛT 2019




                 2019
          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


          ALLEGED VIOLATIONS
OF THE 1955 TREATY OF AMITY, ECONOMIC
   RELATIONS, AND CONSULAR RIGHTS
   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                 OF AMERICA)


            ORDER OF 26 AUGUST 2019

                           Mode oﬃciel de citation :
             Violations alléguées du traité d’amitié, de commerce
 et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
                  d’Amérique), ordonnance du 26 août 2019,
                          C.I.J. Recueil 2019, p. 555




                              Oﬃcial citation :
    Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
       and Consular Rights (Islamic Republic of Iran v. United States
                   of America), Order of 26 August 2019,
                         I.C.J. Reports 2019, p. 555




                                              No de vente:
ISSN 0074-4441
ISBN 978-92-1-157377-0
                                              Sales number   1175

                                   26 AOÛT 2019

                                  ORDONNANCE




         VIOLATIONS ALLÉGUÉES
    DU TRAITÉ D’AMITIÉ, DE COMMERCE
    ET DE DROITS CONSULAIRES DE 1955
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)




           ALLEGED VIOLATIONS
 OF THE 1955 TREATY OF AMITY, ECONOMIC
    RELATIONS, AND CONSULAR RIGHTS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)




                                 26 AUGUST 2019

                                     ORDER

               555



                              COUR INTERNATIONALE DE JUSTICE

                                              ANNÉE 2019
   2019
  26 août
Rôle général
                                               26 août 2019
  no 175
                          VIOLATIONS ALLÉGUÉES
                     DU TRAITÉ D’AMITIÉ, DE COMMERCE
                     ET DE DROITS CONSULAIRES DE 1955
                       (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                      D’AMÉRIQUE)




                                            ORDONNANCE


                   Le président de la Cour internationale de Justice,
                  Vu l’article 48 du Statut de la Cour et l’article 79, paragraphes 1 et 5,
               de son Règlement,
                  Vu l’ordonnance du 10 octobre 2018, par laquelle la Cour a ﬁxé au
               10 avril 2019 et au 10 octobre 2019 les dates d’expiration des délais pour
               le dépôt, respectivement, d’un mémoire de la République islamique d’Iran
               et d’un contre-mémoire des Etats-Unis d’Amérique,
                  Vu l’ordonnance du 8 avril 2019, par laquelle le président de la Cour a
               reporté au 24 mai 2019 et au 10 janvier 2020, respectivement, les dates
               d’expiration des délais pour le dépôt du mémoire et du contre-mémoire,
                  Vu le mémoire de la République islamique d’Iran déposé dans le délai
               tel que prorogé ;
                  Considérant que, le 23 août 2019, les Etats-Unis d’Amérique ont
               déposé des exceptions préliminaires d’incompétence de la Cour et d’irre-
               cevabilité de la requête, et qu’un exemplaire signé de celles-ci a immédia-
               tement été transmis à l’autre Partie ;
                  Considérant qu’en conséquence, en vertu des dispositions du para-
               graphe 5 de l’article 79 du Règlement, la procédure sur le fond est suspen-
               due et qu’il échet de ﬁxer un délai dans lequel la Partie adverse pourra
               présenter un exposé écrit contenant ses observations et conclusions sur les
               exceptions préliminaires ;

               4

556         traité d’amitié de 1955 (ordonnance 26 VIII 19)

  Compte tenu de l’instruction de procédure V, aux termes de laquelle le
délai pour la présentation d’un tel exposé écrit ne devra en général pas
excéder quatre mois à compter de la date de présentation d’exceptions
préliminaires,
  Fixe au 23 décembre 2019 la date d’expiration du délai dans lequel la
République islamique d’Iran pourra présenter un exposé écrit contenant
ses observations et conclusions sur les exceptions préliminaires soulevées
par les Etats-Unis d’Amérique ;
    Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-six août deux mille dix-neuf, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République isla-
mique d’Iran et au Gouvernement des Etats-Unis d’Amérique.


                                                     Le président,
                                        (Signé) Abdulqawi Ahmed Yusuf.
                                                      Le greﬃer,
                                           (Signé) Philippe Gautier.




5

